UNITED STATES COURT OF APPEALS                     FILED
                            FOR THE NINTH CIRCUIT                      OCT 27 2014

                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                     No. 11-50451

              Plaintiff - Appellee,           D.C. No. 2:07-cr-00404-RHW-1
                                              Central District of California,
  v.                                          Los Angeles

MARQUISE TRAVON DEDMON,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                     No. 11-50452

              Plaintiff - Appellee,           D.C. No. 2:07-cr-00725-RHW-1
                                              Central District of California,
  v.                                          Los Angeles

MARQUISE TRAVON DEDMON,
                                              ORDER
              Defendant - Appellant.


Before: McKEOWN, GOULD, and BYBEE, Circuit Judges.


       Plaintiff’s unopposed motion to unseal memorandum disposition, filed

September 30, 2014, is hereby GRANTED. The Clerk’s Office is directed to

unseal the Memorandum Disposition that was filed in these appeals on December

5, 2013.